 

Exhibit 10.3

 

April 13,2015

 

California United Bank

15821 Ventura Boulevard

Suite 100

Encino, California 91436

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Subordination Agreement dated July
18, 2014, by and among PCS Link, Inc., a California corporation, d/b/a Greenwood
and Hall (“Borrower”), Greenwood Hall, Inc, a Nevada corporation (“Guarantor”
and together with Borrower, the “Credit Parties”), California United Bank
(“CUB”), and Opus Bank (“Bank”), as amended by the Omnibus Amendment,
Reaffirmation and Ratification, dated as of December 18, 2014 (collectively, the
“CUB Subordination Agreement”). Unless otherwise defined herein, all capitalized
terms used in this letter shall have the same respective meanings specified for
such terms in the CUB Subordination Agreement.

 

Please be advised that the Credit Parties and Bank are entering into a Second
Amendment, Waiver and Ratification dated as of the date hereof (the “Bank Credit
Agreement Amendment”) with respect to the Bank Credit Agreement, pursuant to
which Bank has agreed to waive certain existing events of default under the Bank
Credit Agreement and, subject to certain conditions therein contained, to
provide additional loans and to grant certain other accommodations to Borrower.
It is a condition precedent to the effectiveness of the Bank Credit Agreement
Amendment that CUB enter into this letter agreement with Bank, pursuant to which
CUB shall represent, warrant, and covenant and agree as follows:

 

(a)          CUB has waived any defaults or events of default known to exist as
of the date hereof under CUB’s existing loan documents with Borrower
(collectively, the “CUB Loan Documents”); and

 

(b)          notwithstanding anything to the contrary set forth in the CUB Loan
Documents, until no earlier than August 1, 2015, CUB shall not demand, nor shall
CUB accept, payment from Borrower of any principal, interest (which shall accrue
but not be payable), fees or other amounts payable by Borrower to CUB pursuant
to the CUB Loan Documents.

 

[Rest of page intentionally left blank; signature page follows]

 

1

 

  

Please sign this letter in the space provided below to confirm your
acknowledgment of and agreement to the foregoing.

 

  Very truly yours,           OPUS BANK           By: /s/ Kathryn Specht    
Name:  Kathryn Specht     Title: Senior Vive President  

 

ACKNOWLEDGED AND AGREED

AS OF THE DATE FIRST ABOVE WRITTEN:

          CALIFORNIA UNITED BANK           By:  /s/ Kimberlee von Disterlo     
Name: Kimberlee von Disterlo     Title: First Vice President    

 

2

 